Johh F. Scileppi, J.
Motion by defendant for a free certified transcription of the minutes.
This is a motion by the defendant in person for an order directing the clerk of this court to transcribe a certified copy of all proceedings relative to the judgment of conviction of the defendant. The defendant was indicted for robbery in the second degree, grand larceny in the first degree and assault in the second degree by an indictment filed in this court April 6, 1956. After trial the defendant was found guilty by the verdict of the jury as indicted on May 15, 1956. On July 18, 1956, the defendant was sentenced by this court. On August 16, 1956, a notice of appeal to the Appellate Division was filed at this court and his appeal has been set down for argument for the February term. No motion has been made in that court for leave to prosecute the appeal as a poor person. Under section 308 of the Code of Criminal Procedure there is no authority for furnishing the defendant with a transcription of the minutes free of charge, except in capital cases. The defendant’s motion is denied. Order entered accordingly.